DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on November 26th, 2019, has been entered. 
Upon entrance of the Amendment, claim 28 was amended, claims 1-27 were cancelled, and claims 29-51 were added. Claims 28-51 are currently pending. 
Allowable Subject Matter
Claims 28-51 are allowed. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 28, patentability exists, at least in part, with the claimed elements and features of: “etching through at least said piezoelectric material layer and said backside electrode to form a pattern of ribs in said diaphragm around which at least said piezoelectric material and said backside electrode material have been removed; and whereby said etching to form the pattern of ribs configures diaphragm mass and stiffness to increase bandwidth and reduce sensitivity to residual stress” in combination with the rest of limitations of claim 28.
Comparing to the prior-art of the record, the most relevant prior art is Dirksen et al. (U.S. Patent No. 8,327,521). Dirksen discloses the claimed invention except for the claimed features listed above. 
Dirksen discloses a method of fabricating a piezoelectric micromachined ultrasonic transducer (PMUT) configured for ultrasonic generation and/or sensing, comprising:
(a) forming at least one planar elastic layer from passive material (Fig. 4, element 20; column 7, lines 15-16);
(b) forming a backside electrode of conductive material over said planar elastic layer (Fig. 4, element 22b; column 7, line 21);
(c) forming at least one piezoelectric material layer having a first side in electrical content with said backside electrode (Fig. 4, element 24; column 7, line 20);
(d) forming a frontside electrode of conductive material in electrical contact with a second side of said piezoelectric material layer, wherein forming of said frontside electrode comprises forming conductive material in a closed shape that surrounds an open area in which there is no conductive material (Fig. 4, element 22a; column 7, lines 17-18);
(e) wherein the combination of said elastic layer, piezoelectric material layer, backside electrode, and frontside electrode form a diaphragm of a piezoelectric micromachined ultrasonic transducer (PMUT) (column 7, lines 13-14);
(f) etching through at least said piezoelectric material layer to form a pattern in said diaphragm around which at least said piezoelectric material have been removed (column 7, lines 37-39); and
(h) wherein said etching patterns said diaphragm with either: (1) multiple ribs of material from said piezoelectric layer and said backside electrode which extend in layers from beneath said frontside electrode into an area beneath the open region in said frontside electrode, or (2) patterning on its surface beneath the open area of said closed shape in the frontside electrode and also beneath a portion of said frontside electrode (Fig. 4, patterning on its surface beneath the open area of said closed shape in the frontside electrode and also beneath a portion of said frontside electrode).
Regarding independent claims 51, patentability exists, at least in part, with the claimed elements and features of: “etching through at least said piezoelectric material layer and said backside electrode to form a pattern of ribs in said diaphragm around which at least said piezoelectric material and said backside electrode material have been removed; and whereby said etching to form the pattern of ribs configures diaphragm mass and stiffness to increase bandwidth and reduce sensitivity to residual stress” in combination with the rest of limitations of claim 51.
Comparing to the prior-art of the record, the most relevant prior art is Dirksen et al. (U.S. Patent No. 8,327,521). Dirksen discloses the claimed invention except for the claimed features listed above. 
Dirksen discloses a method of fabricating a piezoelectric micromachined ultrasonic transducer (PMUT) configured for ultrasonic generation and/or sensing, comprising:
(a) forming at least one planar elastic layer from passive material over a support structure having a backside tube (Fig. 4, element 20; column 7, lines 15-16);
(b) forming a backside electrode of conductive material over said planar elastic layer (Fig. 4, element 22b; column 7, line 21);
(c) forming at least one piezoelectric material layer having a first side in electrical content with said backside electrode (Fig. 4, element 24; column 7, line 20);
(d) wherein said at least one planar elastic layer, said backside electrode of conductive material and said at least one piezoelectric material layer are thus formed in a diaphragm layer over said support structure and its backside tube (Fig. 4);
(e) forming a frontside electrode of conductive material in electrical contact with a second side of said piezoelectric material layer (Fig. 4, element 22a; column 7, lines 17-18);
(f) wherein the combination of said elastic layer, piezoelectric material layer, backside electrode, and frontside electrode form a diaphragm of a piezoelectric micromachined ultrasonic transducer (PMUT) (column 7, lines 13-14);
(g) etching through at least said piezoelectric material layer to form a pattern in said diaphragm around which at least said piezoelectric material have been removed (column 7, lines 37-39).
Mariani et al. (U.S. Patent No. 5,162,691), Dirksen et al. (U.S. Patent No. 9,534,949), Satou (U.S. Patent Application Publication No. 2010/0148637), Shimogawa et al. (U.S. Patent No. 6,584,660), Maruyama et al. (U.S. Patent No. 7,808,162), Kim et al. (U.S. Patent No. 7,281,304), and Takeuchi et al. (U.S. Patent No. 6,518,690), are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Claims 29-50 are dependent from the allowable claim 1, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828